EXHIBIT 10.3

Amendment
to
Loan and Security Agreement

THIS AMENDMENT to Loan and Security Agreement (this “Amendment”) is entered as
of June 18, 2007 by and between Silicon Valley Bank (“Bank”) and ATS Medical,
Inc., a Minnesota corporation (the “Borrower”) whose address is 3905 Annapolis
Lane, Suite 105, Minneapolis, Minnesota 55447.

Recitals

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of July 28, 2004 (as amended, modified, supplemented or restated from
time to time, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to (i) provide for
a new term loan for the purposes of repaying existing loans from Bank to
Borrower and purchasing the Cryocath Assets (as defined below) and (ii) make
certain other revisions to the Loan Agreement as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Consent to Acquisition. Borrower has requested that Bank consent to Borrower
purchasing certain surgical cryoablation assets (the “Cryocath Assets”) from
Cryocath Technologies, Inc. (“Seller”) for an initial cash price not exceeding
$22,000,000 (but which price could over time increase to $30,000,000 if all of
the milestones and earnouts that are part of the purchase contract are met), as
such purchase is described in the “6/16/07” draft of the Asset Purchase
Agreement that Borrower provided to Bank’s counsel on June 18, 2007 (without
exhibits or schedules) (the “Draft APA”), and in the draft Manufacturing
Agreement between Seller and Borrower, the draft Form of License Agreement among
Seller, Borrower and ATS Acquisition Corp. and the draft Termination Agreement
between Seller and Borrower, which drafts Borrower provided to Bank’s counsel on
June 18, 2007 (without exhibits or schedules) (collectively, with the APA, the
“Acquisition Agreements”). In connection with the Borrower’s request for Bank’s
consent, the Borrower represents, warrants and agrees as follows: no Default or
Event of Default shall occur as a result of the Borrower’s purchase of the
Cryocath Assets and the Cryocath Assets shall be purchased free and clear of all
Liens. Notwithstanding anything to the contrary contained in the Loan Documents,
Bank hereby consents to Borrower’s purchase of the Cryocath Assets as described
in the Acquisition Agreements (the “Cryocath Purchase”), for the price described
above, on or before August 31, 2007, conditioned upon the following: (a) no
Default or Event of Default has occurred and is continuing at the time of, or
would occur as a result of, Borrower’s purchase of the Cryocath Assets, (b) the
Cryocath Assets shall be purchased free and clear of all Liens and Borrower
shall have provided Bank with copies of Lien searches (and releases to be filed,
if applicable) confirming that such is the case, and (c) after the date hereof
and prior to Borrower’s purchase of the Cryocath Assets, Borrower shall have
received net proceeds of at least $15,000,000 from a new PIPE. This consent does
not constitute a consent to any other transaction or event, whether or not
similar or related to the Cryocath Purchase, including, without limitation, any
other transaction or event that may be described in any exhibit, schedule or
other document referenced in the Acquisition Agreements. In addition, for
purposes of clarity and not for purposes of broadening by implication what Bank
is consenting to, Borrower acknowledges that Bank is not consenting to any
amounts which may be referenced in the Acquisition Agreements but are not
quantified or to any breach of any financial covenant contained in the Loan
Documents that may result from the Cryocath Purchase.

3. Amendments to Loan Agreement.

3.1 New Term Loan. The following new Section 2.1.7 is added to the Loan
Agreement following existing Section 2.1.6:

2.1.7 New Term Loan.

(a) Availability. Bank shall make one term loan available to Borrower in an
amount equal to $8,600,000 (the “Term Loan”) within two days after the date of
the June 2007 Amendment subject to the satisfaction of the terms and conditions
of this Agreement. After repayment, no portion of the Term Loan may be
reborrowed.

(b) Use of Proceeds; Funding. Borrower shall use a portion of the proceeds of
the Term Loan to repay in full all of the outstanding Equipment Advances and New
Equipment Advance. At the funding of the Term Loan, Borrower authorizes and
instructs Bank to apply an amount of the Term Loan to the outstanding Equipment
Advances, New Equipment Advance, and accrued and unpaid interest thereon, as is
necessary to pay them in full, and Borrower agrees that the amount of the Term
Loan so applied shall be deemed advanced by Bank pursuant to subsection “a”
above.

(c) Repayment. Borrower shall make monthly payments of interest only on the Term
Loan beginning on July 1, 2007 and continuing on the first day of each
successive month until December 31, 2007. Beginning on January 1, 2008 and
continuing on the first day of each successive month thereafter, Borrower shall
make forty-two (42) monthly payments, each consisting of (i) $204,761.90
principal plus (ii) interest. On the due-date for such 42nd monthly payment (the
“Term Loan Maturity Date”) any remaining unpaid principal and accrued interest
is due and payable in full. The Term Loan may only be prepaid in accordance with
Sections 2.1.7(e) and 2.1.7(f).

(d) Final Payment. On the Term Loan Maturity Date, Borrower shall pay, in
addition to the outstanding principal, accrued and unpaid interest, and all
other amounts due on such date, an amount equal to the Final Payment.

(e) Optional Prepayment. At Borrower’s option, so long as no Event of Default
has occurred and is continuing, Borrower shall have the option to prepay all,
but not less than all, of the outstanding Term Loan, provided Borrower
(a) delivers written notice to Bank of its election to prepay the Term Loan at
least thirty (30) days prior to such prepayment (which election shall be
irrevocable), and (b) pays, on the date of the prepayment (i) all accrued and
unpaid interest with respect to the Term Loan through the date the prepayment is
made; (ii) all unpaid principal with respect to the Term Loan; (iii) the Final
Payment; (iv) the Prepayment Fee; and (v) all other sums, if any, that shall
have become due and payable hereunder. Without limiting the obligation to pay
the Final Payment and Prepayment Fee when due, such amounts shall bear interest
until paid at a rate equal to the highest rate applicable to the Obligations.

(f) Mandatory Prepayment. If the Term Loan becomes due and payable according to
the terms hereof because of the occurrence of an Event of Default, Borrower
shall pay to Bank on the date that the Term Loan becomes due and payable
according to the terms hereof, in addition to any other sums owing, (i) the
Final Payment and (ii) the Prepayment Fee. Without limiting the obligation to
pay the Final Payment and Prepayment Fee when due, such amounts shall bear
interest until paid at a rate equal to the highest rate applicable to the
Obligations.

3.2 Interest Rate, Payments. Section 2.3 of the Loan Agreement reads as follows:

(a) Interest Rate. (i) Revolving Advances accrue interest on the outstanding
principal balance at a per annum rate of 1.0 percentage points above the Prime
Rate, but in no event less than 5.25% per annum; and (ii) Equipment Advances
accrue interest on the outstanding principal balance at a per annum rate of 1.50
percentage points above the Prime Rate, but in no event less than 5.75% per
annum; and (iii) New Equipment Advances accrue interest on the outstanding
principal balance at a per annum rate of 1.75 percentage points above the Prime
Rate. After an Event of Default has occurred and while it is continuing,
Obligations accrue interest at five (5) percentage points above the rate
effective immediately before the Event of Default. The interest rate increases
or decreases when the Prime Rate changes. Interest is computed on a 360 day year
for the actual number of days elapsed.

(b) Payments. Interest due on the Committed Revolving Line is payable on the
25th day of each month. Interest due on the Equipment Advances is payable on the
25th day of each month. Bank may debit any of Borrower’s deposit accounts
including Account Number      for principal and interest payments owing or any
amounts Borrower owes Bank. Bank will promptly notify Borrower when it debits
Borrower’s accounts. These debits are not a set-off. Payments received after
2:00 p.m. Pacific time are considered received at the opening of business on the
next Business Day. When a payment is due on a day that is not a Business Day,
the payment is due the next Business Day and additional fees or interest accrue.

Said Section 2.3 is amended to read as follows:

(a) Interest Rate. The amount outstanding under the Term Loan shall accrue
interest at a fixed per annum rate equal to 1.25 percentage points above the
Prime Rate which is in effect as of the Funding Date of the Term Loan, which
interest shall be payable monthly. After an Event of Default has occurred and
while it is continuing, Obligations accrue interest at five (5) percentage
points above the rate effective immediately before the Event of Default.
Interest is computed on a 360 day year for the actual number of days elapsed.

(b) Payments. Interest due on the Term Loan is payable on the first day of each
month. Bank may debit any of Borrower’s deposit accounts for principal and
interest payments owing or any amounts Borrower owes Bank. Bank will promptly
notify Borrower when it debits Borrower’s accounts. These debits are not a
set-off. Payments received after 2:00 p.m. Pacific time are considered received
at the opening of business on the next Business Day. When a payment is due on a
day that is not a Business Day, the payment is due the next Business Day and
additional fees or interest accrue.

3.3 Borrowing Base Certificate and Agings. Section 6.2(b) of the Loan Agreement
reads as follows:

(b) Within 30 days after the last day of each month, Borrower will deliver to
Bank a Borrowing Base Certificate signed by a Responsible Officer in the form of
Exhibit C, with aged (by invoice date) listings of accounts receivable and
accounts payable. (For emphasis, and not by way of limitation on the fact that
the covenants of “Borrower” contained in this Agreement are to be construed as
obligations of each of AMI and AMSI, AMI and AMSI shall each provide such a
Borrowing Base Certificate.)

Said Section 6.2(b) is amended to read as follows:

(b) Within 30 days after the last day of any month during which either of
(i) the average daily balance of unrestricted cash (and equivalents) of Borrower
on deposit with Bank during such month or (ii) the amount of unrestricted cash
(and equivalents) of Borrower on deposit with Bank as of the last day of such
month, was less than the product of 1.5 multiplied by the outstanding balance of
the Term Loan on the last day of such month, Borrower will deliver to Bank a
Borrowing Base Certificate, signed by a Responsible Officer, in form acceptable
to Bank, with aged (by invoice date) listings of accounts receivable and
accounts payable.

3.4 Conforming Changes to Compliance Certificate. The Bank may make such changes
to the Compliance Certificate that is required pursuant to Section 6.2(c) of the
Loan Agreement as from time to time may be necessary to conform the Compliance
Certificate to any amendments that have been or may hereinafter be made to the
Loan Agreement. For purposes of illustration and not by way of limitation, the
required Liquidity Ratio as set forth in the Compliance Certificate shall be
changed to “1.40:1.00” to conform with the amendment to the Liquidity Ratio
being made pursuant to this Amendment.

3.5 Change to Financial Covenants. Section 6.7 of the Loan Agreement reads as
follows:

Borrower will maintain at all times, on a consolidated basis:

(i) Liquidity Ratio. A ratio of (y) the sum of unrestricted cash (and
equivalents) of Borrower on deposit with Bank plus Borrower’s accounts
receivable arising from the sale or lease of goods, or provision of services, in
the ordinary course of business, (z) divided by the sum of Current Liabilities
plus Indebtedness of Borrower to Bank for borrowed money, of equal to or greater
than 1.60 to 1.00.

Said Section 6.7 is amended to read as follows:

Borrower will maintain at all times, on a consolidated basis:

(i) Liquidity Ratio. A ratio of (y) the sum of (1) unrestricted cash (and
equivalents) of Borrower on deposit with Bank plus (2) 50% of Borrower’s
accounts receivable arising from the sale or lease of goods, or provision of
services, in the ordinary course of business, (z) divided by Indebtedness of
Borrower to Bank for borrowed money, of equal to or greater than 1.40 to 1.00.
Notwithstanding the foregoing, if the amount of Borrower’s Eligible Accounts
ever becomes less than 50% of Borrower’s accounts receivable arising from the
sale or lease of goods, or provision of services, in the ordinary course of
business, then part “2” above shall be deemed to read “(2) the lesser of the
amount of Borrower’s Eligible Accounts or 50% of Borrower’s accounts receivable
arising from the sale or lease of goods, or provision of services, in the
ordinary course of business”, unless the Bank shall consent in writing
otherwise.”

3.6 Mergers or Acquisitions. Section 7.3 of the Loan Agreement reads as follows:

Merge or consolidate, or permit any of its Subsidiaries to merge or consolidate,
with any other Person, or acquire, or permit any of its Subsidiaries to acquire,
all or substantially all of the capital stock or property of another Person,
except for mergers or acquisitions involving Borrower where all of the following
conditions are satisfied: (i) in the case of a merger, the Borrower is the
surviving corporation in the merger, (ii) the acquisition, or the other party to
the merger, is in the same or related lines of business to that of the Borrower,
(iii) the transaction will not, in Bank’s good faith business judgment,
adversely affect the Collateral or Bank’s security interest therein or the
Borrower’s financial condition, and both before and after giving effect to such
transaction Borrower is and will be in compliance with all financial covenants,
(iv) no Default or Event of Default exists or will occur as a result of the
transaction, (v) at the closing of the transaction there are no Obligations
outstanding under the Committed Revolving Line, and (vi) the aggregate of the
consideration paid by Borrower for all such transactions after the date hereof
does not exceed $5,000,000. If a merger or acquisition occurs pursuant to the
foregoing exception to the prohibition against mergers and acquisitions, then
Bank shall not be required to make any Credit Extensions under the Committed
Revolving Line until Borrower has supplied Bank, and Bank shall have had a
reasonable opportunity to review, such financial and other information
concerning the transaction as Bank shall request in order to confirm the
satisfaction of the foregoing conditions to such exception. Notwithstanding the
foregoing, AMSI may merge or consolidate into AMI as long as no Default or Event
of Default exists prior thereto or arises therefrom, and a Subsidiary (other
than AMSI) may merge or consolidate into another Subsidiary or into Borrower as
long as no Default or Event of Default exists prior thereto or arises therefrom.

Said Section 7.3 is amended to read as follows:

Merge or consolidate, or permit any of its Subsidiaries to merge or consolidate,
with any other Person, or acquire, or permit any of its Subsidiaries to acquire,
all or substantially all of the capital stock or property of another Person,
except for mergers or acquisitions involving Borrower where all of the following
conditions are satisfied: (i) in the case of a merger, the Borrower is the
surviving corporation in the merger, (ii) the acquisition, or the other party to
the merger, is in the same or related lines of business to that of the Borrower,
(iii) the transaction will not, in Bank’s good faith business judgment,
adversely affect the Collateral or Bank’s security interest therein or the
Borrower’s financial condition, and both before and after giving effect to such
transaction Borrower is and will be in compliance with all financial covenants,
(iv) no Default or Event of Default exists or will occur as a result of the
transaction, and (v) the aggregate of the consideration paid by Borrower for all
such transactions in any fiscal year of Borrower (excluding the consideration
paid by Borrower for the Cryocath Assets as contemplated by the June 2007
Amendment) does not exceed (y) $2,000,000 in cash plus (z) $1,000,000 in
Borrower’s stock. Notwithstanding the foregoing, a Subsidiary may merge or
consolidate into another Subsidiary or into Borrower as long as no Default or
Event of Default exists prior thereto or arises therefrom.

3.7 New Definitions. The following definitions are added to Section 13.1 of the
Loan Agreement in the appropriate alphabetical order:

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) equal to $129,000.

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

“June 2007 Amendment” is the Amendment to Loan and Security Agreement, dated
June 18, 2007, between Bank and Borrower.

“Prepayment Fee” is an amount equal to 3% of the outstanding Term Loan if the
prepayment is made before the first anniversary of the date of the June 2007
Amendment; 2% of the outstanding Term Loan if the prepayment is made on or after
the first anniversary of the date of the June 2007 Amendment but before the
second anniversary of the date of the June 2007 Amendment; 1% of outstanding
Term Loan if the prepayment is made on or after the second anniversary of the
date of the June 2007 Amendment but before the Term Loan Maturity Date.

“Supplemental Schedule” is the Supplemental Schedule to Loan Agreement attached
to the June 2007 Amendment, which supplements and does not replace the Schedule
to this Agreement.

“Term Loan” is defined in Section 2.1.7(a).

“Term Loan Maturity Date” is defined in Section 2.1.7(c).

3.8 Revised Definition. The following term and its definition, as set forth in
Section 13.1 of the Loan Agreement, is amended to read as set forth below:

“Credit Extension” is each Revolving Advance, Equipment Advance, New Equipment
Advance, Term Loan, or any other extension of credit by Bank for Borrower’s
benefit.

3.9 Perfection Certificate. Within 30 days of the date hereof, Borrower shall
complete, execute and deliver to Bank a Perfection Certificate on Bank’s
standard form.

3.10 Secured Guaranty from Domestic Subsidiaries. Within 30 days of the date
hereof, Borrower shall cause each of 3F Therapeutics, Inc., a California
corporation (“3F”), and ATS Acquisition Corp. (“ATSAC”), a Minnesota
corporation, to (a) execute and deliver to Bank a guaranty of all of the
Obligations of Borrower to Bank and a security agreement providing Bank with a
security interest in the assets of such company which are of the same type as
the assets of Borrower in which Bank has been provided a security interest, in
such form as Bank shall reasonably request, and (b) provide Bank with a
first-priority perfected security interest in such assets. Borrower represents
and warrants that such assets are free and clear of Liens (other than Permitted
Liens; provided that for purposes of the use of the term “Permitted Liens” in
the context of 3F and ATSAC, when “Borrower” is used in such definition it shall
be deemed to refer to 3F or ATSAC, as applicable).

4. Limitation of Amendments.

4.1 The amendments set forth in Section 3, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

4.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

5. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

5.1 Immediately after giving effect to this Amendment (a) except as may be
otherwise shown in the Supplemental Schedule that is attached hereto, the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

5.3 The Second Restated Articles of Incorporation of ATS Medical, Inc. filed
with the Minnesota Secretary of State on November 8, 2006, a copy of which was
provided to Bank via email on June 13, 2007, remain true, accurate and complete
and have not been amended, supplemented or restated and are and continue to be
in full force and effect;

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Fees and Expenses. In consideration for Bank entering into this Amendment,
Borrower shall concurrently pay Bank a fee in the amount of $21,500, which fee
is deemed fully earned on the date hereof, and shall be non-refundable and in
addition to all interest and other fees payable to Bank under the Loan
Documents. Without limitation on the terms of the Loan Documents, Borrower
agrees to reimburse Bank for all its costs and expenses (including reasonable
attorneys’ fees) incurred in connection with this Amendment. Bank is authorized
to charge said fees, costs and expenses to Borrower’s loan account or any of
Borrower’s deposit accounts maintained with Bank.

[Signature page follows]

1

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

      BANK   BORROWER
Silicon Valley Bank
By: /s/ Jay McNeil
Name: Jay McNeil
Title: SRM
  ATS Medical, Inc.
By: /s/ Michael Dale
Name: Michael Dale
Title: Chairman, CEO and President

2